Opinion issued May 28, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00592-CV




XAVIER GUTIERREZ AND ALL OCCUPANTS,  Appellant

V.

CLEAR LAKE FALLS,  Appellee




On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 915890




MEMORANDUM OPINIONAppellant Xavier Gutierrrez and All Occupants have failed to timely file a
brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not adequately
respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Sharp.